DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-14 were previously pending and subject to a non-final office action mailed 03/03/2022. Claims 1-14 were amended; claim 8 was cancelled, and no claim added in a reply filed 06/01/2022. Therefore claims 1-7 and 9-14 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 6, filed 06/01/2022, with respect to double patenting objection have been fully considered and are persuasive.  The double patenting objection of claim 13 has been withdrawn. 
Applicant's arguments filed 06/01/2022 in regards to section 101 have been fully considered but they are not persuasive. 
Applicant argues that the claims are patentable because the claim limitation provide an improvement. The Applicant provides multiple quotes from the specification showing how the claims are an improvement. Applicant further asserts that the use of a server, processor and/or computer results in improved space utilization (remarks p. 8). Examiner respectfully disagrees. 
Examiner respectfully notes that the passages from the specification that Applicant is asserting as technical improvement are simple improvements to an abstract idea/business model. The use of the server, processor and/or computer is generally linking said abstract idea to a computer environment in order to automate the abstract idea. The server, processor and/or computer are not improved in any way. The claims are actually claiming the inherent efficiency of applying an abstract idea on a computer as the improvement which does not integrate the abstract idea into a practical application (please see MPEP 2106.05(f)” Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”)
Therefore, the claims are directed towards an abstract idea that is not integrated into a practical application or provides significantly more limitations. 
Applicant’s arguments, see remarks p. 8, filed 06/01/2022, with respect to 103 rejection of claims 1-14 have been fully considered and are persuasive.  The 103 rejection of claims 1-14 has been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/13/14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites “cancel a first reservation of a place made by a first person for a first time window where a predetermined condition is met, and due to cancelling the first reservation, transmit information indicating that the place has become available to a second person who made a second reservation of the place for a second time window different from the first time window; cancels the first reservation where the first person made the first reservation under a flat-rate charging system; and does not cancel the first reservation where the first person made the first reservation under a charging system for charging a fee per usage of the place.”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites a processor, server and terminal (claim 1), an information processing apparatus comprising a processor (claim 13) and a non-transitory computer readable medium and a computer (claim 14). These additional elements are recited at a high level of generality which amounts to simple instructions to apply the abstract idea into a computer environment. Therefore, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 2-7 and 9-12 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (a processor is still recited at a high level of generality and amounts to simple instructions of applying the abstract idea on a computer) or providing significantly more limitations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628